Citation Nr: 0706252	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-41 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee, status post arthroscopy with medial menisectomy, 
chrondroplasty, and drilling of the medial femoral condyle.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia which denied service connection for 
arthritis of the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

Subsequent to the issuance of a supplemental statement of the 
case (SSOC) in May 2006, the Board received and associated 
with the veteran's claims folder medical evidence from a 
private physician, lay statements from two individuals, and 
other medical evidence in support of his service connection 
claim.  The Board notes that this new evidence was received 
in correspondence dated in November 2006 and January 2007.  
However, in each instance, the veteran did not submit a 
waiver of initial RO review with this evidence.

Further, it appears that the veteran receives ongoing 
treatment for his knee disorder.  On remand, the RO should 
ascertain whether there are other outstanding treatment 
records and obtain any available records.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2006); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claim on appeal must be remanded in 
order for the RO to review recently received private 
treatment records and lay statements and to obtain any 
additional private treatment records.  38 C.F.R. § 19.9; 
VCAA; See also, Smith v. Brown, 5 Vet. App. 335 (1993).

We also not that in the veteran's January 2007 statement, it 
appears that he desires a Board hearing.  However, he has not 
specified the type of hearing he desires, and as such, the RO 
should clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
that have provided treatment for a right 
knee disorder since 2005.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should contact the veteran and 
inquire as to whether he would like to be 
afforded a Board hearing with regard to 
his service connection claim.  The 
veteran should specify the type of 
hearing he desires (Board Video hearing 
at the RO, or an in-person hearing before 
a traveling Veterans Law Judge sitting at 
the RO).  If the veteran responds in the 
affirmative, then the RO should schedule 
such hearing, and advise the veteran and 
his representative, if any, of the date, 
time, and location for such hearing.

3. The RO should then readjudicate the 
issue of service connection for a right 
knee disorder, on a de novo basis- 
specifically to include consideration of 
all of the evidence of record since the 
May 2006 SSOC.  Thereafter, if the 
benefit sought on appeal remains denied, 
the veteran should be furnished a SSOC as 
to the issue of service connection for a 
right knee disorder.  The veteran should 
be given an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

